DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 76-81.

Allowable Subject Matter
Claims 58-75 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claim 58 in combination as recited therein.  More specifically, prior art fails to teach nor suggest a first seed crystal (i) comprising AlN, (ii) having a growth surface having an N polarity, and a second seed crystal (i) comprising AlN, (ii) having a growth surface having an Al polarity, and (iii) having a second diameter greater than the first diameter, and a second single-crystal AlN boule extending from the growth surface of the second seed crystal, a diameter of at least a portion of the second boule exceeding the second diameter and increasing at least approximately 10 mm for each 20 mm of axial length, in combination with the remaining limitations of claim 58.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



3/10/22